           Case 1:16-cr-00397-LTS Document 401 Filed 11/20/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
UNITED STATES OF AMERICA,                                              :
                                                                       :
                  -v-                                                  :          16-CR-397 (LTS)
                                                                       :
NAJHEA SMITH,                                                          :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

                                                     ORDER

                 The Court has requested that Defendant Najhea Smith’s violation of supervised

release hearing take place via videoconference on the morning of December 2, 2020, at 11:00

a.m. No conference date, time, or modality can be confirmed before the end of the preceding

week, so counsel are requested to keep their calendars open between the hours of 9 a.m. and 2

p.m. on December 2, 2020, until further notice.

                 The Court has also requested that defense counsel be given an opportunity to

speak with the Defendant by telephone for fifteen minutes before the proceeding begins; defense

counsel should make sure to answer the telephone number that was previously provided to

Chambers at that time.

                 In advance of the proceeding, Chambers will email the parties with further

information on how to access the videoconference.

                 If possible, defense counsel shall discuss the attached Waiver of Right to be

Present at Criminal Proceeding with the Defendant prior to the proceeding. If the Defendant

consents, and is able to sign the form (either personally or, in accordance with Standing Order

20-MC-174 of March 27, 2020, by defense counsel), defense counsel shall file the executed form



N. SMITH - SCHD REQ ORD.DOCX                              VERSION NOVEMBER 20, 2020                 1
         Case 1:16-cr-00397-LTS Document 401 Filed 11/20/20 Page 2 of 4




at least 24 hours prior to the proceeding. In the event the Defendant consents, but counsel is

unable to obtain or affix the Defendant’s signature on the form, the Court will conduct an inquiry

at the outset of the proceeding to determine whether it is appropriate for the Court to add the

Defendant’s signature to the form.

               To the extent that there are any documents relevant to the proceeding (e.g.,

proposed orders or documents regarding restitution, forfeiture, or removal), counsel should

submit them to the Court (by email or on ECF, as appropriate) at least 24 hours prior to the

proceeding. To the extent any documents require the Defendant’s signature, defense counsel

should endeavor to get them signed in advance of the proceeding as set forth above; if defense

counsel is unable to do so, the Court will conduct an inquiry during the proceeding to determine

whether it is appropriate for the Court to add the Defendant’s signature.

       SO ORDERED.

Dated: New York, New York
       November 20, 2020
                                                             /s/ Laura Taylor Swain
                                                             LAURA TAYLOR SWAIN
                                                             United States District Judge




N. SMITH - SCHD REQ ORD.DOCX                      VERSION NOVEMBER 20, 2020                        2
           Case 1:16-cr-00397-LTS Document 401 Filed 11/20/20 Page 3 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
UNITED STATES OF AMERICA
                                                                        WAIVER OF RIGHT TO BE
                          -v-
                                                                        PRESENT AT CRIMINAL
                                                                        PROCEEDING
NAJHEA SMITH,
                                    Defendant.
-----------------------------------------------------------------X         16-CR-397 (LTS)

Check Proceeding that Applies

____    Arraignment

        I have been given a copy of the Probation Department’s Violation of Supervised Release
        Report (“Violation Report”), dated October 26, 2020, containing the charges against me
        and have reviewed it with my attorney. I understand that I have a right to appear before a
        judge in a courtroom in the Southern District of New York to confirm that I have received
        and reviewed the Violation Report and to have the Violation Report read aloud to me if I
        wish. By signing this document, I wish to advise the court of the following. I willingly
        give up my right to appear in a courtroom in the Southern District of New York to advise
        the court that:

                 1)       I have received and reviewed a copy of the Violation Report.
                 2)       I do not need the judge to read the Violation Report aloud to me.


Date: _______             _________________________                  ____________________________
                          Print Name                                 Signature of Defendant

____    Entry of Admission of Specification(s) of Violation

        I am aware that I have been charged with violations of conditions of my supervised release.
        I have read the Violation Report, containing the supervised release violation charges
        against me and have consulted with my attorney about those charges. I have decided that
        I wish admit to certain charged violations. I understand I have a right to appear before a
        judge in a courtroom in the Southern District of New York to enter my admission(s) and
        to have my attorney beside me as I do. I am also aware that the public health emergency
        created by the COVID-19 pandemic has interfered with travel and restricted access to the
        federal courthouse. I have discussed these issues with my attorney. By signing this
        document, I wish to advise the court that I willingly give up my right to appear in person
        before the judge to enter my admission(s). By signing this document, I also wish to advise
        the court that I willingly give up any right I might have to have my attorney next to me as
        I enter my admission(s) so long as the following conditions are met. I want my attorney to
        be able to participate in the proceeding and to be able to speak on my behalf during the



N. SMITH - SCHD REQ ORD.DOCX                             VERSION NOVEMBER 20, 2020                  3
         Case 1:16-cr-00397-LTS Document 401 Filed 11/20/20 Page 4 of 4




       proceeding. I also want the ability to speak privately with my attorney at any time during
       the proceeding if I wish to do so.


Date: _______          _________________________             ____________________________
                       Print Name                            Signature of Defendant

____   Sentence

       I understand that I have a right to appear before a judge in a courtroom in the Southern
       District of New York at the time of my sentence and to speak directly in that courtroom to
       the judge who will sentence me. I am also aware that the public health emergency created
       by the COVID-19 pandemic has interfered with travel and restricted access to the federal
       courthouse. I do not wish to wait until the end of this emergency to be sentenced. I have
       discussed these issues with my attorney and willingly give up my right to be present, at the
       time my sentence is imposed, in the courtroom with my attorney and the judge who will
       impose that sentence. By signing this document, I wish to advise the court that I willingly
       give up my right to appear in a courtroom in the Southern District of New York for my
       sentencing proceeding as well as my right to have my attorney next to me at the time of
       sentencing on the following conditions. I want my attorney to be able to participate in the
       proceeding and to be able to speak on my behalf at the proceeding. I also want the ability
       to speak privately with my attorney at any time during the proceeding if I wish to do so.


Date: _______          _________________________             ____________________________
                       Print Name                            Signature of Defendant

I hereby affirm that I am aware of my obligation to discuss with my client the charges against my
client, my client’s rights to attend and participate in the criminal proceedings encompassed by this
waiver, and this waiver and consent form. I affirm that my client knowingly and voluntarily
consents to the proceedings being held with my client and me both participating remotely.


Date: _______          __________________________            _____________________________
                       Print Name                            Signature of Defense Counsel




Accepted:      ________________________
               Signature of Judge

               Date: ___________________




N. SMITH - SCHD REQ ORD.DOCX                     VERSION NOVEMBER 20, 2020                        4
